 
EXECUTION ORIGINAL
 
TERM NOTE
 

$7,388,000
May 26, 2016
New York, New York

 
This Term Note (this “Note”) is executed and delivered under and pursuant to the
terms of that certain Amended and Restated Revolving Credit, Term Loan and
Security Agreement dated June 27, 2013 (as amended, restated, supplemented or
modified from time to time, the “Loan Agreement”) by and among AIR INDUSTRIES
MACHINING, CORP. (“Air”), a corporation organized under the laws of the State of
New York, WELDING METALLURGY, INC. (as successor by merger with WMS Merger
Corp.)(“WM”), a corporation organized under the laws of the State of New York,
NASSAU TOOL WORKS, INC. (formerly known as NTW Operating Inc.) (“Nassau”), a
corporation organized under the laws of the State of New York, WOODBINE
PRODUCTS, INC. (“WP”), a corporation organized under the laws of the State of
New York, MILLER STUART INC. (“MS”), a corporation organized under the laws of
the State of New York, EUR-PAC CORPORATION (“Eur-Pac”), a corporation organized
under the laws of the State of Connecticut, ELECTRONIC CONNECTION CORPORATION
(“ECC”), a corporation organized under the laws of the State of Connecticut, AMK
WELDING, INC. (“AMK”) a corporation organized under the laws of the State of
Connecticut, and THE STERLING ENGINEERING CORPORATION (“STERLING and
collectively with Air, WM, Nassau, WP, MS, Eur-Pac, ECC and AMK, the
“Borrower”), a corporation organized under the laws of the State of Connecticut,
AIR INDUSTRIES GROUP (as successor by merger with Air Industries Group, Inc.
f/k/a Gales Industries Incorporated, a Delaware corporation) (“Air Group”) a
corporation organized under the laws of the State of Nevada, and AIR REALTY
GROUP, LLC (“Realty” and collectively with Air Group and with the Borrower, the
“Obligor”), a limited liability company  organized under the laws of the State
of Connecticut , and PNC BANK, NATIONAL ASSOCIATION (“PNC”), the various
financial institutions named therein or which hereafter become a party thereto
(together with PNC, collectively, “Lenders”), and PNC as agent for Lenders (in
such capacity, “Agent”).  Capitalized terms not otherwise defined herein shall
have the meanings provided in the Loan Agreement.


FOR VALUE RECEIVED, Borrower hereby promises to pay to the order of PNC, at the
office of Agent located at PNC Bank Center, Two Tower Center, 8th Floor, East
Brunswick, New Jersey 08816, or at such other place as Agent may from time to
time designate to Borrower in writing:


(i)           the principal sum of SEVEN MILLION THREE HUNDRED EIGHTY-EIGHT
THOUSAND AND 00/100 DOLLARS ($7,388,000.00), payable in accordance with the
provisions of the Loan Agreement and subject to acceleration upon the occurrence
of an Event of Default under the Loan Agreement or earlier termination of the
Loan Agreement pursuant to the terms thereof;


(ii)           interest on the principal amount of this Note from time to time
outstanding, payable at the Term Loan Rate in accordance with the provisions of
the Loan Agreement.  In no event, however, shall interest exceed the maximum
interest rate permitted by law.  Upon and after the occurrence of an Event of
Default, and during the continuation thereof, interest shall be payable at the
Default Rate; and
 
 
 

--------------------------------------------------------------------------------

 

 
(iii)           notwithstanding anything to the contrary herein, in the Loan
Agreement and/or in any Other Document, all outstanding principal and interest
hereunder is due and payable on the Termination Date.


This Note is one of the Term Notes referred to in the Loan Agreement and is
secured, inter alia, by the liens granted pursuant to the Loan Agreement and the
Other Documents, is entitled to the benefits of the Loan Agreement and the Other
Documents and is subject to all of the agreements, terms and conditions therein
contained.


This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Loan Agreement.


If an Event of Default under Section 10.7 or 10.8 of the Loan Agreement shall
occur, then this Note shall immediately become due and payable, without notice,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof.  If any other
Event of Default shall occur under the Loan Agreement or any of the Loan
Documents, which is not cured within any applicable grace period, then this Note
may, as provided in the Loan Agreement, be declared to be immediately due and
payable, without notice, together with reasonable attorneys’ fees, if the
collection hereof is placed in the hands of an attorney to obtain or enforce
payment hereof.


This Note shall be construed and enforced in accordance with the laws of the
State of New York.


Borrower expressly waives any presentment, demand, protest, notice of protest,
or notice of any kind except as expressly provided in the Loan Agreement.


ATTEST:
AIR INDUSTRIES MACHINING, CORP.
   
By: /s/ Kristie Petersen
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
               
ATTEST:
WELDING METALLURGY, INC. (as successor
 
by merger with WMS Merger Corp.)
   
By: /s/ Kristie Petersen                          
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President

 
 
2

--------------------------------------------------------------------------------

 
 

       
ATTEST:
NASSAU TOOL WORKS, INC.
 
(formerly known as NTW Operating Inc.)
       
By: /s/ Kristie Petersen                          
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       
ATTEST:
MILLER STUART INC.
       
By: /s/ Kristie Petersen                         
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
           
ATTEST:
WOODBINE PRODUCTS, INC.
       
By: /s/ Kristie Petersen                          
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
           
ATTEST:
EUR-PAC CORPORATION
       
By: /s/ Kristie Petersen                          
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
           
ATTEST:
ELECTRONIC CONNECTION CORPORATION
       
By: /s/ Kristie Petersen                          
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
       

 
 
3

--------------------------------------------------------------------------------

 
 

       
ATTEST:
AMK WELDING, INC.
       
By: /s/ Kristie Petersen                          
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
           
ATTEST:
THE STERLING ENGINEERING CORPORATION (formerly known as SEC Acquisition
Corporation).
       
By: /s/ Kristie Petersen                          
By: /s/ Daniel R.Godin
      Name:  KRISTIE PETERSEN
      Name:  DANIEL R. GODIN
      Title:    Secretary
      Title:    President
   

 
 
 

4

--------------------------------------------------------------------------------